Citation Nr: 1235995	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  06-29 617	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for a disability of the right lower extremity, to include post-phlebitic syndrome, prior to August 18, 2008, and for an evaluation in excess of 20 percent thereafter.

2.  Entitlement to a disability evaluation in excess of 10 percent for a disability of the left lower extremity, to include post-phlebitic syndrome, prior to August 18, 2008, and for an evaluation in excess of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel



INTRODUCTION

The Veteran served on active duty from November 1977 to May 1989.

These matters initially came before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In March 2010, the Veteran testified at a Board hearing at the RO; a transcript of that hearing is of record.

In August 2010, the Board remanded the above claims to the RO, via the Appeals Management Center (AMC) for additional development.  The Board also remanded the Veteran's claim for a TDIU.  The AMC granted the claim for a TDIU in December 2011.  As the December 2011 decision constituted a full grant of the benefit sought, the claim for a TDIU is no longer before the Board.



FINDINGS OF FACT

On June 12, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant or his authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, the appellant sent a May 2012 letter to his representative, indicating that he wished to withdraw his appeal "on the 'Appeals Management Center' letter dated 4 May 2012."  The Board notes that May 4, 2012, was the date of the AMC's supplemental statement of the case continuing the denial of the claims on appeal.  Later in May 2012, the appellant's representative submitted the Veteran's letter to the RO, and in a cover letter wrote, "The Veteran wishes to withdraw all pending appeals."  The Board received the letters of the appellant and his representative on June 12, 2012.

The above discussion reflects that the appellant, through his authorized representative, has withdrawn the appeal as to the issues listed on the title page, and, hence, there remain no allegations of errors of fact or law for appellate consideration in this case.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.




ORDER

The appeal is dismissed.



		
JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


